Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 8/19/2021.
Applicant arguments/remarks made in amendment filed 8/19/2021.
Information disclosure statement filed 8/19/2021.
Claims 1, 4, 6-8, 12, 15, 18, 19, 23, 26, 29, and 30 are amended.
Claims 2, 3, 5, 9-11, 14, 16, 17, 20-22, 24, 25, 27, 28, and 31-33 are canceled.
Claims 1, 4, 6-8, 12, 13, 15, 18, 19, 23, 26, 29, and 30 are presented for examination.
Information Disclosure Statement
The information disclosure statement submitted on 8/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Claim Objections
Claim 23 recites “training the automated modeling algorithm with the trend attribute values from the data structure; and” in line 35.  Then in line 37, the claim recites “training the automated modeling algorithm with the trend attribute values from the data structure”.  For the purpose of examination, Examiner is interpreting as the claim is ending after the limitation that begins on line 35, e.g. “training the automated modeling algorithm with the trend attribute values from the data structure.”  

Response to Arguments
Applicant’s arguments filed 8/19/2021 in regard to prior art of record does not disclose the amended limitations are moot in view of new grounds for rejection.  Please see detailed rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 12, 13, 15, 18, 19, 23, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Birvinskas et al (EEG Dataset Reduction and Feature Extraction using Discrete Cosine Transform, herein Birvinskas) and Ghosh (US 20130132390 A1, herein Ghosh).
Regarding Claim 1, 
Birvinskas teaches a server system comprising:
	a non-transitory computer-readable medium storing a data structure,
the data structure having training data for training an automated modeling algorithm, (Birvinskas, page 199, column 1, paragraph 2, line 1 “Brain-Computer interface (BCI is a fast emerging technology, which aims to create a communication channel between the human brain and an external device.”  And page 200, column 1, paragraph 8, line 1 “Artificial neural network (ANN) is a mathematical model that mimics some functional aspects of a biological neuron network [13].  The ANN consists of an interconnected group of artificial neurons.  These 

    PNG
    media_image1.png
    89
    639
    media_image1.png
    Greyscale

In other words, BCI is a server system with a non-transitory computer-readable medium, input is training data, and artificial neural network is an automated modeling algorithm.)
	the training data comprising data items for a set of attribute values for multiple entities over a time period, (Birvinskas, page 200, column 1, paragraph 2, line 1 “DCT is a transformation method for converting a time series signal into basic frequency components.  Low frequency components are concentrated in first coefficients and high frequency – in last ones. The one-dimensional DCT for a list of N real numbers is expressed by the following formula: 

    PNG
    media_image2.png
    295
    673
    media_image2.png
    Greyscale


And, page 200, column 1, paragraph 4, line 1 “The input is a set of N data values (EEG samples, audio samples, or other data) and the output is a set of N DCT transform coefficients Y(u).” And, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.”In other words, time series signal is data items with attribute values, healthy subject is entity and time series is over a time period.)
	wherein each data item in the training data indicates (i) a respective attribute value for at least one attribute, (ii) a respective time value within the time period, and (iii) a respective entity associated with the respective attribute value; and (Birvinskas, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.  The subject was asked to move a cursor up and down on a computer screen, while his cortical potentials were taken.  During the recording, the subject received visual feedback of his slow cortical potentials (SCPs).  Training dataset consists of 268 labeled trials.  First 135 trials belong to class 0 and 133 trials belong to class 1.  Testing dataset consist of 293 unlabeled trials.  Each trial consists of 896 samples from each of 6 channels.  The sampling rate of 256 Hz and the recording length is 3.5s.” In other words, each move of the cursor is input data that indicates (i) a respective attribute value for at least one attribute, (ii) a respective time value with the time period, and (iii) a respective entity associated with the respective attribute value.  A healthy subject is the respective entity associated with the respective attribute value.)
	a processing device, communicatively coupled to the non-transitory computer-readable medium, wherein the processing device is configured for performing operations, comprising: (Birvinskas, page 199, column 1, paragraph 3, line 1 “Like any communication and control system, a BCI system has an input, an output, and a translation algorithm that converts the former to the latter [1].” In other words, a BCI system is a processing device with a non-transitory computer-readable medium configured to perform operations.)

[generating, for each entity, at least one trend attribute that is a function of a respective time series of attribute values from the set of attribute values, the at least one trend attribute indicating a trend in the time series of attribute values,] 
	[wherein generating the at least one trend attribute comprises:  (a) generating multiple cluster series, wherein each cluster series comprises clusters respectively associated with intervals in the time period, and wherein generating each cluster comprises:] 
[(i) grouping, for each interval, a respective subset of attribute values into a respective cluster based on the grouped attribute values being associated with time values in the interval, and (ii) adding the respective cluster for the interval to the cluster series; and]
	[(b) computing, for the multiple cluster series, respective behavioral attribute values, wherein each behavioral attribute value is computed as a function of the respective cluster series;] 
modifying the data structure to include the at least one trend attribute, (Birvinskas, Page 201, Column 1, Paragraph 2, Line 2 “In this experiment, we chose first 50 DCT coefficients for classification, ignoring the rest of DCT data.  Since the signal has 896 samples, we are using less than 6% of original dataset size.” In other words, adding coefficients is modifying the data structure and using coefficients is at least one trend attribute.)
updating the training data to include trend attribute values of the at least one trend attribute for the respective entities, (Birvinskas, Page 201, Column 1, Paragraph 2, Line 2 “In this experiment, we chose first 50 DCT coefficients for classification, ignoring the rest of DCT data.  Since the signal has 896 samples, we are using less than 6% of original dataset size.” In other words, adding coefficients is updating the training data to include trend attribute values for the respective entities.)
	wherein updating the training data comprises, for at least some of the entities in the training data: (a) identifying, for each entity, a respective cluster series having a respective behavioral attribute value that is similar to a respective behavior of a respective time series of attributes values for the entity, (b) assigning a cluster membership to the entity based on the respective behavioral attribute value being similar to the respective behavior of the respective time series of attributes values for the entity, and selecting, for the entity, an identifier of the cluster membership as a trend attribute value for the entity, and (Birvinskas, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.  The subject was asked to move a cursor up and down on a computer screen, while his cortical potentials were taken.  During the recording, the subject received visual feedback of his slow cortical potentials (SCPs).  Training dataset consists of 268 labeled trials.  First 135 trials belong to class 0 and 133 trials belong to class 1.  Testing dataset consist of 293 unlabeled trials.  Each trial consists of 896 samples from each of 6 channels.  The sampling rate of 256 Hz and the recording length is 3.5s.” and page 201, column 1, paragraph 1, line 1 “In Fig. 1a, an example of raw EEG data in time domain is shown. The signal is non-linear and non-periodic, this means no data can be excluded from classification using ANN. Fig. 1b shows discrete cosine transform of EEG data.  The resulting signal in frequency domain is less complex, energy is compressed into first few coefficients and all others are relatively small. These small coefficients can be omitted from classification.”

    PNG
    media_image3.png
    421
    562
    media_image3.png
    Greyscale

In other words, each move of the cursor is input data, a healthy subject is entity, 133 trials belong to class 1 is at least some of the entities, EEG data in time domain is respective behavior of a respective time series of attribute values for the entity, and compressed into first few coefficients is assigning a cluster membership for the entity based on the respective behavioral attribute value.)
	and training the automated modeling algorithm with the trend attribute values from the data structure.  (Birvinskas, page 201, column 1, paragraph 3, Line 1 “Classification of data was performed using the MATLAB Neural Network Toolbox.” And page 201, column 2, paragraph 3, line 1 “Created ANN networks were trained using Levenberg-Marquardt algorithm and training dataset.” In other words, trained is training, ANN is automated modeling algorithm, and classified data is trend attribute values.)
	Thus far, Birvinskas does not explicitly teach	generating, for each entity, at least one trend attribute that is a function of a respective time series of attribute values from the set of attribute values, the at least one trend attribute indicating a trend in the time series of attribute values,
	Ghosh teaches generating, for each entity, at least one trend attribute that is a function of a respective time series of attribute values from the set of attribute values, the at least one trend attribute indicating a trend in the time series of attribute values, (Ghosh, paragraph [0003], line 5 “Such information may include historical and current information about transactions corresponding to software applications.  For example, the online software distribution system may collect information about how many times an application has been purchased and/or downloaded in a particular time period.” In other words, software application is an entity, whether it has been purchased or downloaded is an attribute value, number of purchases or downloads over time is a function of a respective time series, the number of purchases and/or downloads over time is indicating a trend based on that attribute, and particular time period is time series.)
	Ghosh teaches wherein generating the at least one trend attribute comprises:  (a) generating multiple cluster series, wherein each cluster series comprises clusters respectively associated with intervals in the time period, and wherein generating each cluster comprises: (Ghosh, paragraph [0007], line 1, “In another aspect, a system for selectively providing an aggregated trend obtained at least in part by aggregating at least a subset of a plurality of individual trends is provided.  The system comprises at least one processor configured to: compute a measure of disorder in at least the subset of the plurality of individual trends; and decide whether to provide the aggregated trend based on the computed measure of disorder.” In other words, plurality of individual trends is multiple cluster series, and individual trend is a cluster associated with interval in time.) 
Ghosh teaches (i) grouping, for each interval, a respective subset of attribute values into a respective cluster based on the grouped attribute values being associated with time values in the interval, and (ii) adding the respective cluster for the interval to the cluster series; and (Ghosh, paragraph [0007], line 1, “In another aspect, a system for selectively providing an aggregated trend obtained at least in part by aggregating at least a subset of a plurality of individual trends is provided.  The system comprises at least one processor configured to: compute a measure of disorder in at least the subset of the plurality of individual trends; and decide whether to provide the aggregated trend based on the computed measure of disorder.” In other words, individual trend is a respective subset of values associated with time values in the interval, aggregating at least a subset of a plurality of individual trends is adding the respective cluster for the interval to the cluster series.)
	Ghosh teaches (b) computing, for the multiple cluster series, respective behavioral attribute values, wherein each behavioral attribute value is computed as a function of the respective cluster series; (Ghosh, See FIG. 4, Step 406, In other words, Step 406 “Provide Aggregated Trend” is computing, for the multiple cluster series, and aggregate trend is behavioral attribute value that is a function of the respective cluster series.)

    PNG
    media_image4.png
    716
    478
    media_image4.png
    Greyscale

	Both Ghosh and Birvinskas are directed to clustering data to extract features. In view of the teaching of Birvinskas it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ghosh into Birvinskas.  This would result in being able to aggregate trend data from a collection of individual trends.

Regarding claim 4,
	The combination of Birvinskas and Ghosh teaches the server system of claim 1,
	wherein the updated input data comprises first data items having a first trend attribute value and second data items having a second trend attribute value; (Birvinskas, page 200, column 1, paragraph 4, Line 1”The input is a set of N data values (EEG samples, audio samples, or other data) and the output is a set of N DCT transform coefficients Y(u).  The first coefficient Y(0) is called the DC coefficient and holds average signal value.  The rest coefficients are referred to as the AC coefficients (these terms have been inherited from electrical engineering) [8]. In other words, DC coefficient is first trend attribute value and AC coefficients is second trend attribute value.)
	wherein the processing device is configured for training the automated modeling algorithm by executing segmentation logic based on the trend attribute values, wherein executing the segmentation logic comprises: (Birvinskas, page 201, column 2, paragraph 1, line Paragraph [0096] is the only place that segmentation logic is mentioned. Based on the paragraph, Examiner is interpreting as meaning breaking down the attributes in a way that a learning algorithm can iteratively learn. In other words, taking the first 50 coefficients for further investigation is executing segmentation logic based on the trend attribute values.)
	applying, based on the first data items having the first trend attribute value, a first modeling function to the first data items, and applying, based on the second data items having the second trend attribute value, a second modeling function to the second data items. (Birvinskas, page 200, column 2, paragraph 6, line 3 “The datasets were recorded using a healthy subject.  The subject was asked to move a cursor up and down on a computer screen, while his cortical potentials were taken.  During the recording, the subject received visual feedback of his slow cortical potentials (SCPs).  Training dataset consists of 268 labeled trials. First 135 trials belong to class 0 and 133 trials belong to class 1…. The sampling rate of 256 Hz and the recording length is 3.5s.” and, page 200, column 2, paragraph 1, line 1 “Each input has an associated weight w, which can be modified so as to model synaptic learning. The node computes some function f of the weight sum of its inputs:

    PNG
    media_image5.png
    72
    510
    media_image5.png
    Greyscale

where x is input vector, w is weight vector.” In other words, first trial is the first data items, and second trial is the second data items, and applying different node weights and biases to different parts of the input is applying different modeling functions to a first data item and a second data item.)
Regarding claim 6,
	The combination of Birvinskas and Ghosh teaches the server system of claim 1,
	wherein the processing device is configured for grouping the respective subset of attribute values into the respective cluster by performing operations comprising: applying, for each entity, a frequency transform to attribute values associated with the entity; and grouping the respective subset of attribute values into the respective cluster based on at least one coefficient generated by the applied frequency transform.  (Birvinskas, page 200, column 1, paragraph 4, line 1 “The input is a set of N data values (EEG samples, audio samples, or other data) and the output is a set of N DCT transform coefficients Y(u).  The first coefficient Y(0) is called the DC coefficient and holds average signal value.  The rest coefficients are referred to as the AC coefficients (these terms have been inherited from electrical engineering) [8]. In other words, set of N data values is subset of attribute values, output is a set of N DCT transform coefficients is applying a transform to attribute values, the first coefficient Y(0) is called the DC coefficient and holds average signal value is grouping the respective subset of attribute values, and DC coefficient is at least one coefficient generated by the frequency transform.)

Regarding claim 7,
	The combination of Birvinskas and Ghosh teaches the server system of claim 1,
	wherein the processing device is configured for grouping the respective subset of attribute values into the respective cluster by performing operations comprising: identifying a first time series of attribute values for a first attribute and a second time series of attribute values for a second attribute; performing a principal component analysis on the first time series and the second time series; outputting a principal component data series from the principal component analysis; and 10Preliminary Amendmentgrouping the principal component data series into the clusters. (Birvinskas, Fig. 1b, and page 201, column 1, paragraph 2, line 1 “DCT data plot in Fig. 1b shows that higher coefficients are less than our predefined value.”  In other words, Fig. 1a shows identifying a first time series of attribute values for a first attribute and a second time series of attribute values for a second attribute. Fig. 1b shows the results of performing a principal component analysis and outputting a principal component data series from the principal component analysis, which is then used as input data to the ANN.)
Regarding claim 8,
	The combination of Birvinskas and Ghosh teaches the server system of claim 1, 
	wherein the function of the respective time series uses changes in the respective time over the time period to compute the trend attribute values, (Ghosh, paragraph [0003], line 5 “Such information may include historical and current information about transactions corresponding to software applications.  For example, the online software distribution system may collect information about how many times an application has been purchased and/or downloaded in a particular time period.” And paragraph [0004], line 4 “The provided In other words, how many times an application has been purchased and/or downloaded in a particular time period is changes in the respective time over the time period, and the number of downloads and/or purchases changes over a particular time period are used to compute the trend values.) 
	wherein the at least one trend attribute comprises at least one of: a statistical attribute, a duration attribute computed based on peaks and valleys in the respective time series, or a depression/recovery attribute computed based on rates of change between the peaks and the valleys in the respective time series, a skewness of a probability distribution of the respective time series, or a kurtosis of a probability distribution of the respective time series. (Ghosh, paragraph [0052],  line 3 “ For example, an aggregated trend may be obtained by performing one or more calculation on the subset of individual trends (e.g., by summing them, averaging them, etc.)” and, paragraph [0053], line 14 “Though, it should be recognized that the aggregated trend FM may be computed in any other suitable way and, for example may be computed by using only a subset of the M individual trends in the data structure 200 or by using any other suitable calculation other than summing (e.g., averaging, variance, any of numerous other statistical calculations, etc.).” In other words, averaging, variance, any of numerous other statistical calculation is at least one of: a statistical attribute, a duration attribute computed based on peaks and valleys, a depression/recovery attribute, a skewness of a probability distribution, or a kurtosis of a probability distribution. )

Claim 12 is a method claim corresponding to server system claim 1.  Otherwise they are the same.  It is implicit that a server system is executing a computer implemented method.  Therefore, claim 12 is rejected for the same reasons as claim 1.
Claim 13 is a method claim that corresponds to the last limitation of server system claim 1.  Therefore, claim 13 is rejected for the same reasons as the last limitation of claim 1.
Claims 15, 18, and 19 are method claims corresponding to server system claims 4, 7, and 8, respectively.  Otherwise they are the same.  Therefore, claims 15, 18, and 19 are rejected for the same reasons as claims 4, 7, and 8, respectively.
Claim 23 is a non-transitory computer-readable medium claim corresponding to server system claim 1.  Otherwise they are the same. It is implicit that a server system requires a non-transitory computer-readable medium in order to execute. Therefore, claim 23 is rejected for the same reasons as claim 1.
Claims 26, 29, and 30 are non-transitory computer-readable medium claims corresponding to server system claims 4, 7, and 8, respectively.  Therefore, claims 26, 29, and 30 are rejected for the same reasons as claims 4, 7, and 8, respectively.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        



/Vincent Gonzales/
Primary Examiner, Art Unit 2124